45 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Doris KIRKPATRICK, Petitioner Appellant,v.WARDEN, STATE PARK CORRECTIONAL CENTER;  T. Travis Medlock,Attorney General of the State of South Carolina,Respondents Appellees.
No. 93-7209.
United States Court of Appeals, Fourth Circuit.
Submitted October 31, 1994.Decided January 4, 1995.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Falcon B. Hawkins, Chief District Judge.  (CA-92-2253-3-1AK)
Doris Kirkpatrick, appellant pro se.  Donald John Zelenka, Chief Deputy Atty. Gen., Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before HALL, NIEMEYER, and MOTZ, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on her 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kirkpatrick v. Warden, No. CA-92-2253-3-1AK (D.S.C. Oct. 19, 1993).  Additionally, we deny the motion seeking appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED